DETAILED ACTION
The communication dated 3/24/2021 has been entered and fully considered.
Claims 1-11 and 18 were canceled. Claims 12-17 and 19-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 3/24/2021, with respect to claims 12-17 and 19-29 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 12-17 and 19-29 have been withdrawn.

Allowable Subject Matter
Claims 12-17 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 12, Shin et al. U.S. Publication 2009/0110594 and Bornauw et al. EP 1593398 A1, the closest prior art, differ from the instant claims in failing to teach a system for fragrance introduction into the dishwasher cavity and the system for fragrance introduction into the dishwasher cavity is activated by the controller to flow a new fragrance into the dishwasher cavity. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of 
Claims 13-17 and 19-20 are allowed as they are dependent upon allowed claim 12.
As for claim 21, Shin et al. U.S. Publication 2009/0110594 and Bornauw et al. EP 1593398 A1, the closest prior art, differ from the instant claims in failing to teach introducing a new fragrance by using the controller to activate a system for fragrance introduction. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Shin and Bornauw as claimed.
Claims 22-29 are allowed as they are dependent upon allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711